October 8, 2015




                                 JUDGMENT

                 The Fourteenth Court of Appeals
  ROBERT SAUNDERS, INDIVIDUALLY AND D/B/A SA-CO PLUMBING,
                          Appellant

NO. 14-15-00297-CV                          V.

   STATE FARM LLOYDS AS SUBROGEE OF BLAKE MONTGOMERY,
                           Appellee
               ________________________________

      This cause, an appeal from the judgment in favor of appellee, State Farm
Lloyds as Subrogee of Blake Montgomery, signed, September 15, 2014, was heard
on the transcript of the record. We have inspected the record and find error in the
judgment. We therefore order the judgment of the court below REVERSED and
REMAND the cause for proceedings in accordance with the court's opinion.

      We further order that all costs incurred by reason of this appeal be paid by
appellee, State Farm Lloyds as Subrogee of Blake Montgomery.

      We further order this decision certified below for observance.